Case 8:19-cv-00710-MSS-TGW Document 216 Filed 10/27/20 Page 1 of 14 PageID 6365




                             UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                     TAMPA DIVISION


   UMG RECORDINGS, INC., et al.,

               Plaintiffs,

         v.
                                             Case No. 8:19-cv-710-MSS-TGW
   BRIGHT HOUSE NETWORKS, LLC,

               Defendant.


             PLAINTIFFS’ PARTIAL OBJECTION TO MAGISTRATE
       JUDGE WILSON’S OCTOBER 9, 2020 DISCOVERY ORDER (ECF NO. 210)
Case 8:19-cv-00710-MSS-TGW Document 216 Filed 10/27/20 Page 2 of 14 PageID 6366




                                           INTRODUCTION

            Plaintiffs object to the portion of Magistrate Judge Wilson’s October 9, 2020 Order

  compelling Plaintiffs to respond to an interrogatory from Defendant Bright House Networks

  (“BHN”) that seeks information solely for a purpose that the Eleventh Circuit has expressly held

  is legally irrelevant.

            In this lawsuit, Plaintiffs seek to hold BHN secondarily liable for infringement of over

  4,500 of Plaintiffs’ copyrighted sound recordings. BHN contends that for every sound recording

  initially released as part of an album, compilation or collective work, Plaintiffs are limited to a

  single statutory damages award for each such album and cannot recover separate statutory

  damage awards for infringement of each sound recording appearing on that album. Based on

  that argument—and only that argument—BHN’s Interrogatory 13 asks Plaintiffs to identify

  which sound recordings in suit were “first issued or released together” on an album or

  compilation. Over Plaintiffs’ objection, Magistrate Judge Wilson ordered Plaintiffs to respond to

  the interrogatory. ECF 210 at ¶ 2(b) (the “Order”); Decl. of Jeffrey M. Gould (“Gould Decl.”),

  Ex. A at 35–48 (Oct. 9, 2020 Hr’g Tr.).1

            The Order is clearly erroneous and directly contrary to binding Eleventh Circuit

  precedent, which holds that when an infringed work “has an independent economic value and is,

  in itself, viable,” it is entitled to a separate statutory damage award under 17 U.S.C. § 504(c)(1),

  regardless of whether the work was also released at some point as part of an album or

  compilation. MCA Television Ltd. v. Feltner, 89 F.3d 766, 769 (11th Cir. 1996). Because the

  unrebutted evidence before the Court establishes that Plaintiffs (i) release and monetize their

  sound recordings individually even when they are also included on an album, (ii) promote and


  1
      All Exhibits cited are attachments to the Gould Declaration.

                                                     1
Case 8:19-cv-00710-MSS-TGW Document 216 Filed 10/27/20 Page 3 of 14 PageID 6367




  market tracks individually, and (iii) license their sound recordings at the individual track level,

  the information sought by BHN is irrelevant as a matter of law under Feltner. At most, the only

  relevant question under Feltner could be whether any recordings in suit have been exclusively

  commercialized as part of an album—not whether they first appeared on one, which is a different

  question altogether and the only question that BHN’s interrogatory asks.

         Magistrate Judge Wilson also erred as a matter of law in assessing the severe burdens this

  discovery would impose on Plaintiffs. As Plaintiffs’ declarations attest, the requested

  information will be onerous to adduce and may not be available at all. Rather than weigh those

  burdens against the evidence’s negligible relevance, however, Magistrate Judge Wilson only

  considered the total dollar amount at issue in this case. This Court previously reversed Judge

  Wilson in this case for making precisely the same error and should do so again here.

         Finally, Magistrate Judge Wilson clearly erred by ignoring the ambiguity of the

  interrogatory. The interrogatory’s reference to a sound recording’s date of “first issue or release”

  is consummately ambiguous given industry practice, which substantially impedes Plaintiffs’

  ability to answer it even were it legally relevant (which it is not), and even were the burden

  associated with answering the interrogatory warranted (which it also is not).

         For any and all of these reasons, the Order should be reversed.

                                           BACKGROUND

         On August 17, 2020, BHN filed a motion to compel Plaintiffs to respond to BHN’s

  Interrogatory 13. ECF No. 159 at 5–7. Interrogatory 13 asked the Record Label Plaintiffs to

  “[i]dentify which sound recordings listed on Exhibit A (including any amendments to same) to




                                                    2
Case 8:19-cv-00710-MSS-TGW Document 216 Filed 10/27/20 Page 4 of 14 PageID 6368




  Plaintiffs’ Complaint were first issued or released together on or as albums or compilations,

  including for each the name of the corresponding album or compilation.” Ex. B at Interrog. 13.

         Plaintiffs opposed BHN’s motion on the grounds that the information sought is legally

  irrelevant, that the interrogatory is ambiguous, and that responding to the interrogatory would

  impose extreme burdens. ECF No. 174 at 4–6. In support of their opposition, Plaintiffs

  submitted declarations from individuals at each Plaintiff group averring that:

     •   Plaintiffs release and monetize their sound recordings individually even when they
         are also included on an album, and promote and market tracks individually as well.
         This practice has become particularly important within the past decade, given the
         emergence of digital downloading and streaming technology as the principal
         method by which fans consume music. Indeed, the overwhelmingly dominant
         means of exploitation in the modern digital age is on an individual track basis.
         Another significant source of revenue for the label Plaintiffs is licensing of sound
         recordings at the individual track level for inclusion in film, TV shows, commercial
         advertisements and other audiovisual works. Ex. E (Decl. of Alasdair McMullan
         at ¶¶ 5–8, 16, ECF No. 174-3 (“McMullan Decl.”)); Ex D (Decl. of Wade Leak at
         ¶¶ 5–8, 16, ECF No. 174-2 (“Leak Decl.”)); Ex. C (Decl. of Jonathan Glass at ¶¶ 5–
         8, 16, ECF No. 174-1 (“Glass Decl.”)).

     •   There would be enormous burdens required to respond to the interrogatory.
         McMullan Decl. ¶¶ 9–17; Leak Decl. ¶¶ 9–17; Glass Decl. ¶¶ 9–17.

     •   The phrase “first issued or released” is ambiguous because it is undefined and
         capable of several different meanings within the context of their companies’
         operations. McMullan Decl. ¶ 10; Leak Decl. ¶ 10; Glass Decl. ¶ 10.

         Magistrate Judge Wilson heard argument on BHN’s motion on October 9, 2020. Ex. A at

  35–48. BHN made clear in its brief and in argument that the requested discovery concerns only

  “whether [Plaintiffs] just get one award for the album or whether they’re allowed to get an award

  for every song on the album.” Id. at 37:5–7; ECF 159 at 6–7. At the argument, Magistrate Judge

  Wilson (i) ignored the governing substantive law without once addressing it; (ii) misapplied the

  proportionality standard under Rule 26 by focusing only on the total “amount at issue” without

  any consideration of the probative value of the information sought, and (iii) disregarded
                                                  3
Case 8:19-cv-00710-MSS-TGW Document 216 Filed 10/27/20 Page 5 of 14 PageID 6369




  Plaintiffs’ declarations explaining the interrogatory’s ambiguity in the context of the recording

  industry. Ex. A at 35–48. On October 9, 2020, Magistrate Judge Wilson issued an order

  granting BHN’s motion to compel. ECF No. 210 at ¶ 2(b). On October 13, 2020, the order was

  served on counsel. Ex. F (ECF service email). Plaintiffs bring this timely objection to reverse

  the Order on Interrogatory 13. See Fed. R. Civ. P. 72(a) (“A party may serve and file objections

  to [a magistrate judge’s non-dispositive] order within 14 days after being served with a copy.”).

                                        LEGAL STANDARD

         A district court must reverse a magistrate judge’s non-dispositive order if, as here, the

  order is clearly erroneous or contrary to law. Fed. R. Civ. P. 72(a). An order is “clearly

  erroneous when although there is evidence to support it, the reviewing court on the entire

  evidence is left with the definitive and firm conviction that a mistake has been committed.”

  Holton v. City of Thomasville Sch. Dist., 425 F.3d 1325, 1350–51 (11th Cir. 2005) (citation

  omitted). A magistrate judge’s order “is contrary to law when it fails to apply or misapplies

  relevant statutes, case law, or rules of procedure.” Palma v. Fla. Neurological Ctr., LLC, No.

  5:10-CV-117-OC-34TBS, 2011 WL 6153423, at *2 (M.D. Fla. Dec. 12, 2011) (citation omitted).

                                            ARGUMENT

  I.     The Order contravenes clear Eleventh Circuit precedent that whether an individual
         sound recording was “first issued” as part of an album is irrelevant to whether that
         work is entitled to a separate statutory damage award.

         Eleventh Circuit law is clear that, regardless of whether multiple works were at some

  point released together as part of an album, compilation or collective work, each work is entitled

  to a separate statutory damage award under § 504(c)(1) of the Copyright Act so long as they can

  each “live their own copyright life.” Feltner, 89 F.3d at 769 (quoting First, Second, and D.C.

  Circuits). “This test focuses on whether each expression has an independent economic value and

                                                   4
Case 8:19-cv-00710-MSS-TGW Document 216 Filed 10/27/20 Page 6 of 14 PageID 6370




  is, in itself, viable.” Id.; see also Yellow Pages Photos, Inc. v. Ziplocal, LP, 795 F.3d 1255,

  1279–80 (11th Cir. 2015) (endorsing Feltner’s “independent economic value test” and applying

  the “same factors considered in Feltner”). “A protected work has standalone value if the

  evidence shows that work has distinct and discernable value to the copyright holder.” Sullivan v.

  Flora, Inc., 936 F.3d 562, 571 (7th Cir. 2019) (citing Feltner).

         Thus, under Feltner, whether the sound recordings at issue were “first released” on an

  album is irrelevant to whether they can be the subject of separate statutory damage awards. As

  the Seventh Circuit observed in adopting Feltner’s test, § 504(c)(1) permits recovery of a

  separate award for a “song which, although released as part of an album, is likewise marketed

  and available at the individual level.” Sullivan, 936 F.3d at 572. By any measure, therefore, the

  chronological order in which an individual sound recording may have been released in various

  formats (i.e., single vs. album) has no bearing on this inquiry under Feltner.

         The facts of Feltner further demonstrate how the information Interrogatory 13 seeks is

  irrelevant. In Feltner, the defendant had broadcast without authorization episodes of the “The A

  Team” and “Kojak” television series. Feltner, 89 F.3d at 770. The Eleventh Circuit held the

  plaintiff could recover a separate statutory damages award for each episode broadcast, rather

  than each series. Id. In so holding, Feltner held that each episode had “independent economic

  value,” including because “each was aired independently from preceding and subsequent

  episodes.” Id. at 769. That the series’ distributors had on occasion sold the episodes as a block

  did not alter the conclusion that each episode could “stand alone.” Id. By contrast, the court in

  Yellow Pages found that individual photos did not stand alone for purposes of statutory damages,

  because the photos were created “for the sole purpose of being organized into collections based

  on the subject matter of the photos,” their “usefulness and economic value is derived from their
                                                   5
Case 8:19-cv-00710-MSS-TGW Document 216 Filed 10/27/20 Page 7 of 14 PageID 6371




  collective nature, not their individuality,” and there was “overwhelming evidence” that the

  “photos were almost exclusively distributed [] as collections.” 795 F.3d at 1278-79 & n.11.

         The widespread availability of popular music for downloading, streaming and licensing

  by the track makes it self-evident that the sound recordings in this case are distinct works with

  independent economic value. Beyond what is easily observable, the uncontroverted motion

  record also establishes that (i) each sound recording in suit is a distinct work, registered for

  copyright protection, (ii) the overwhelmingly dominant means of exploitation in the modern

  digital age is on an individual track basis, (iii) Plaintiffs release and monetize their sound

  recordings as standalone works through multiple platforms, including digital service providers

  such as iTunes or Spotify, and (iv) Plaintiffs license their sound recordings for inclusion in other

  audiovisual works at the individual track level. McMullan Decl. ¶¶ 5–8, 16; Leak Decl. ¶¶ 5–8,

  16; Glass Decl. ¶¶ 5–8, 16.

         These facts plainly demonstrate that each individual sound recording “is, in itself,

  viable,” and can and does “live [its] own copyright life.” Feltner, 89 F.3d at 769. Whether any

  sound recordings were initially released as part of an album, therefore, is irrelevant. See Sony

  Music Entm’t v. Cox Commc’ns, Inc., No. 1:18-CV-950-LO-JFA, 2020 WL 3121306, at *18

  (E.D. Va. June 2, 2020) (affirming separate statutory damages awards for each song that was

  made available individually, even if those songs were also available for purchase on albums);

  EMI Christian Music Grp., Inc. v. MP3tunes, LLC, 844 F.3d 79, 101 (2d Cir. 2016) (affirming

  “separate statutory damages awards for songs that the plaintiffs issued as singles, even if those

  songs were also made available on albums”); Walt Disney Co. v. Powell, 897 F.2d 565, 569–70

  (D.C. Cir. 1990) (finding works with separate economic value qualify for separate statutory

  damage awards); BMG Rights Mgmt. (US) LLC v. Cox Commc’ns, Inc., 199 F. Supp. 3d 958, 984
                                                    6
Case 8:19-cv-00710-MSS-TGW Document 216 Filed 10/27/20 Page 8 of 14 PageID 6372




  (E.D. Va. 2016) (“Nothing in the Copyright Act bars a plaintiff from recovering a statutory

  damage award for a sound recording . . . issued as an individual track, simply because that

  plaintiff, at some point in time, also included that sound recording . . . as part of an album or

  other compilation.”), aff’d in part, rev’d in part on other grounds, 881 F.3d 293 (4th Cir. 2018).

         At oral argument before Magistrate Judge Wilson, BHN for the first time cited the district

  court decision in Lideres Entertainment Group, Inc. v. Valdovinos, No. 03-21044-CIV, 2005 WL

  8157690 (S.D. Fla. Sept. 2, 2005), to dispute the holding of Feltner. But BHN’s reliance is

  misplaced because Lideres fundamentally misreads Feltner. As multiple courts have stated in

  following Feltner, Feltner held that separate works are eligible for separate statutory damages

  awards under § 504(c)(1) when, as there, they have independent economic value. Feltner, 89

  F.3d at 770–71; Fractional Villas, Inc. v. Sotolongo, No. 10-21474-CIV, 2010 WL 11553399, at

  *2 (S.D. Fla. Dec. 6, 2010) (quoting Feltner and applying Feltner standard); Greenberg v. Nat’l

  Geographic Soc’y, No. 97-3924-CIV, 2003 WL 25841579, at *5 (S.D. Fla. Feb. 18, 2003) (citing

  Feltner’s “independent economic value” holding). Citing a section of the Feltner opinion on an

  unrelated issue, Lideres wrongly interpreted Feltner as not having reached the merits of this

  issue, and therefore erroneously dismissed Feltner as non-binding. Lideres, 2005 WL 8157690,

  at *4. Contra Lideres, however, the Eleventh Circuit has more recently reaffirmed Feltner’s

  “independent economic value” test in 2015. See Yellow Pages Photos, 795 F.3d at 1279–80

  (endorsing Feltner’s “independent economic value test” and applying the “same factors

  considered in Feltner”). Because Lideres failed to apply Feltner’s “independent economic




                                                    7
Case 8:19-cv-00710-MSS-TGW Document 216 Filed 10/27/20 Page 9 of 14 PageID 6373




  value” test, 2005 WL 8157690, at *3–4, it must be disregarded. Lideres is also not binding

  authority on this Court.2

         In any event, to the extent the initial format of a release (i.e., single vs. album) has any

  relevance under Feltner, it could only be for works that have never been commercialized

  individually. While Plaintiffs disagree that would demonstrate such works lack independent

  economic value, to the extent the Court is inclined to permit any discovery on this issue (and it

  should not), a revised order requiring Plaintiffs to identify any sound recordings in suit that have

  been commercialized exclusively as part of an album or compilation would at least account for

  the Eleventh Circuit’s binding Feltner decision (as well as the additional errors discussed below).

  II.    The Order flouts proportionality by failing to account for the burden the
         interrogatory would impose against its minimal relevance.

         Answering Interrogatory 13 will impose significant burdens on Plaintiffs to collect

  evidence of negligible (if any) relevance and is therefore disproportionate to the needs of the

  case under Fed. R. Civ. P. 26(b)(1). When Magistrate Judge Wilson found that “the extent of the

  amount of work required is going to have to be done, because it’s proportionate to the amount at

  issue,” Ex. A at 48:11–13 (emphasis added), he failed to weigh the burden against its potential

  legal relevance. That was clear error, and his Order should therefore be reversed. The Court has

  previously reversed Magistrate Judge Wilson on precisely this same ground in this case,

  explaining that balancing the burden against the total amount in controversy “is not the standard


  2
   BHN’s brief before the Magistrate Judge cited a Copyright Office circular. ECF No. 159 at 6
  n.7 (citing U.S. Copyright Office, Circular 34 at 3). This reliance is also misplaced. Circular 34
  does not take a position on the issue Feltner addressed; it only concludes (unremarkably) that
  “when you register a number of individual works as part of a collective work, you may be
  entitled to seek one award of statutory damages for the collective work as a whole rather than a
  separate award for each individual work.” U.S. Copyright Office, Circular 34 at 3 (emphasis
  added). Nor would this Circular trump Feltner’s binding precedent, in any event.
                                                   8
Case 8:19-cv-00710-MSS-TGW Document 216 Filed 10/27/20 Page 10 of 14 PageID 6374




  or dispositive question when considering the relative balance of reasonableness against the

  question of undue burden.” ECF No. 134 at 2. Rather, the burden must be “weighed against the

  likely benefit of the proposed discovery.” Id. (emphasis added).

         As set forth in the attached declarations, even attempting to collect the requested

  information would be extremely burdensome overall and, in some cases, likely impossible.

  McMullan Decl. ¶¶ 9–17; Leak Decl. ¶¶ 9–17; Glass Decl. ¶¶ 9–17. Plaintiffs have no central

  database they can systematically query to “compile” the requested data. Answering the

  interrogatory will require a manual search for each of the 4,582 recordings across multiple

  databases, physical files, and multiple record label divisions at each of the Plaintiff

  companies. Among other challenges, the works in suit encompass dozens of so-called “legacy

  artist” recordings, going back as far as the 1970s, for which Plaintiffs often do not have easily

  accessible records (or even any records) to look up the requested information. In addition,

  Plaintiffs acquired ownership rights to many works (for example, through a catalogue acquisition

  or merger) after they were initially released by a third party, in which case Plaintiffs typically

  will have limited, if any, information about the initial release. Plaintiffs estimate it would take

  several months to attempt to answer the interrogatory as written, with little certainty or

  comprehensiveness. McMullan Decl. ¶ 17; Leak Decl. ¶ 17; Glass Decl. ¶ 17.3

         The minimal relevance of the information sought cannot justify this grossly

  disproportionate burden. As discussed above, under Feltner, whether a work was first issued as

  an album is not relevant under Eleventh Circuit precedent. But even if it were, that relevance


  3
   BHN argued that the discovery is appropriate and not unduly burdensome because the Special
  Master in the related Warner v. Charter litigation compelled it. But the Special Master in
  Charter merely stated that Plaintiffs had not described in detail the burden of ascertaining the
  necessary information. Here, by contrast, Plaintiffs have submitted detailed burden declarations.
                                                    9
Case 8:19-cv-00710-MSS-TGW Document 216 Filed 10/27/20 Page 11 of 14 PageID 6375




  would be slight at best in light of the evidence that Plaintiffs monetize the sound recordings at

  issue as standalone works. BHN argues the burden is reduced because similar plaintiffs in the

  Charter case are providing similar information there. This ignores that Feltner renders the

  information sought irrelevant in this Circuit, and thus the burden is still grossly disproportionate.

  It also ignores that there are hundreds of sound recordings in this case that are not in the Charter

  case, so the requested discovery would still impose a significant additional burden.

         Magistrate Judge Wilson erred by failing to take this lack of relevance into account and

  relying only on his finding that the burdens were “proportionate to the amount at issue.” Ex. A

  at 48:12–13. As this Court explained in previously reversing Magistrate Judge Wilson on

  precisely this same ground, Rule 26 requires considering not just the amount at issue but also

  that the “burden and expense [be] weighed against the likely benefit of the proposed discovery.

  In this regard, the comments to the rule make clear that ‘[i]t also is important to repeat the

  caution that the monetary stakes are only one factor, to be balanced against other factors.’” ECF

  134 at 2. (quoting Fed. R. Civ. P. 26 advisory committee’s note) (emphasis added). Under a

  proper application of this standard, the minimal benefit (i.e., none) of determining whether a

  sound recording was first issued as part of an album cannot outweigh the enormous burden

  involved in collecting and producing that information.

  III.   The Order ignores that, in the context of the recording industry, “first issued or
         released” is capable of many different meanings.

         Finally, the Order should be reversed because Interrogatory 13 is ambiguous and thus not

  susceptible to a clear answer. It asks Plaintiffs to identify which sound recordings in suit were

  “first issued or released together” on an album or compilation. But in the context of the

  recording industry, “first issued or released” is capable of many different meanings. For


                                                   10
Case 8:19-cv-00710-MSS-TGW Document 216 Filed 10/27/20 Page 12 of 14 PageID 6376




  example, it could mean first release for radio promotional airplay purposes, first commercially

  distributed to the public, first licensed for use in television or movies, or something else.

  McMullan Decl. ¶ 10; Leak Decl. ¶ 10; Glass Decl. ¶ 10. For a particular recording, any one of

  these could be the “first release.” Nor are the data reflecting the dates of these different types of

  releases likely to all be stored in the same place (or at all)—data showing the date of a release for

  radio promotional airplay, if it exists, is unlikely to be stored in the same place as data showing

  the date of first commercial availability to the public. McMullan Decl. ¶ 12; Leak Decl. ¶ 12;

  Glass Decl. ¶ 12. This fundamental ambiguity means that responding to the interrogatory would

  require Plaintiffs to collect, for each sound recording, the dates for every plausible type of

  release, so that an analysis could determine which release was first and whether that first release

  was as part of an album or compilation.

         When alerted to this deep ambiguity within the recording industry context, Magistrate

  Judge Wilson instructed Plaintiffs to “[g]ive it to some lawyer in your firm who doesn’t know

  anything and let him or her read it and then answer it, because it’s clear on its face . . . .” Ex. A

  at 47:23–25. Magistrate Judge Wilson’s conclusion that the interrogatory is clear only to

  someone with no knowledge of the relevant factual context in which the interrogatory must be

  answered reveals the fundamental error in his decision.

                                            CONCLUSION

         For the reasons discussed above, the Court should reverse the Order based on its

  numerous clear errors. If the Court compels a response to Interrogatory 13 notwithstanding

  those errors (and it should not), it should narrow the overbroad Order to only require Plaintiffs to

  identify any sound recordings in suit that have been commercialized exclusively as part of an

  album or compilation, including the name of the corresponding album or compilation.
                                                    11
Case 8:19-cv-00710-MSS-TGW Document 216 Filed 10/27/20 Page 13 of 14 PageID 6377




   Dated: October 27, 2020                     Respectfully submitted,

                                               /s/ Jeffrey M. Gould
   Jonathan M. Sperling                         Matthew J. Oppenheim
   COVINGTON & BURLING LLP                      Jeffrey M. Gould
   The New York Times Building                  OPPENHEIM + ZEBRAK, LLP
   620 Eighth Avenue                            4530 Wisconsin Ave. NW, 5th Floor
   New York, NY 10018-1405                      Washington, DC 20016
   Telephone: (212) 841-1000                    Telephone: (202) 621-9027
   jsperling@cov.com                            matt@oandzlaw.com
                                                jeff@oandzlaw.com
   Mitchell A. Kamin
   Neema T. Sahni                              Bryan D. Hull
   COVINGTON & BURLING LLP                     Florida Bar No. 20969
   1999 Avenue of the Stars, Suite 3500        BUSH ROSS, P.A.
                                               1801 North Highland Avenue
   Los Angeles, CA 90067-4643                  P.O. Box 3913
   Telephone: (424) 332-4800                   Tampa, Florida 33601-3913
   mkamin@cov.com                              Telephone: (813) 224-9255
   nsahni@cov.com                              bhull@bushross.com

                                               Attorneys for Plaintiffs




                                          12
Case 8:19-cv-00710-MSS-TGW Document 216 Filed 10/27/20 Page 14 of 14 PageID 6378




                                   CERTIFICATE OF SERVICE

         I hereby certify that on October 27, 2020, I caused the foregoing document and all

  accompanying materials to be filed electronically with the Clerk of the Court using the CM/ECF

  system, which will send a notice of electronic filing to all counsel of record registered with

  CM/ECF.

  Dated: October 27, 2020                               /s/ Jeffrey M. Gould




                                                   13
